I dissent. The statute in question is plain. It contains no exceptions. The only loss of rights visited by law upon respondent for his crime is that prescribed by our homicide criminal statute; that is, loss of life or liberty as may have been adjudged against him in his prosecution for the commission of his crime. I think the majority opinion is, in its effect, unwarranted judicial legislation; as to my mind is well demonstrated by a number of the decisions cited therein and others of the same tenor which might have been cited. If respondent is to lose, as the result of the commission of his crime, some right other than his life or liberty, it is for the legislature, and not the courts, to so prescribe.
MITCHELL, J., concurs with PARKER, J.